       Case 1:21-cr-00241-MKV Document 25 Filed 09/15/21 Page 1 of 1
                                                    USDC SDNY
                                                    DOCUMENT
                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                       DATE FILED: 9/15/2021

 UNITED STATES OF AMERICA,


                                                                21 Cr. 241 (MKV)
                       -v.-
                                                             SCHEDULING ORDER
 DAQUAN ANDERSON,

                               Defendant.

MARY KAY VYSKOCIL, United States District Judge

       On August 30, 2021 the Court informed the Parties that trial in this case would

commence on October 27, 2021, and set a trial schedule consistent with that date. [ECF No. 24].

Thereafter, the Parties represented to the Court that Defendant had agreed to a plea agreement.

       Therefore, it is hereby ORDERED that the October 27, 2021 trial date and trial schedule

[ECF No. 24] are adjourned. The Parties are directed to appear for a change of plea hearing on

September 21, 2021, at 9:00am in Courtroom 18C of the Daniel Patrick Moynihan Courthouse,

500 Pearl Street, New York, NY 10007. Interested parties may dial 888 278-0296 using access

code 5195844 to listen remotely.

       SO ORDERED.

 Dated:   September 15, 2021
          New York, New York

                                                         MARY KAY VYSKOCIL
                                                         United States District Judge
